DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The amendment filed on 1/13/2022 has been entered. Claims 1-20 remain for examination. 

Allowable Subject Matter
Claims 1-20 are allowed.

The following is a statement of reasons for the indication of allowable subject matter:  The amendments and arguments filed on 1/13/2022 are considered persuasive. Accordingly, the prior art fails to disclose:
i. a system as recited in claim 1comprising: 
a set of two or more items that have a substantially similar geometric shape, size, and appearance; 
wherein a first item of the set of two or more items is [[an]]a real life object that lacks apparent value and is functional for an intended purpose; and 
wherein a second item of the set of two or more items is a wireless communication device that appears visually identical to the first item, but which is not functional for the intended purpose of the first item, the second item comprising: 
a contactless communications system configured to conduct contactless transactions for payment; 
the contactless communications system including a memory configured to store payment information, including payment information related to an account, a balance, or a value; 
an outer chassis including an interior cavity sized and dimensioned to retain the contactless communications system; 
the outer chassis having an exterior surface defining an exterior shape that is substantially similar to an exterior shape of the first item; and 
wherein the exterior surface is decorated so as to mimic the first item.

ii. a method of constructing a wireless communication device that mimics [[an]]a real life object that lacks apparent value and is functional for an intended purpose as recited in claim 11, comprising: 
providing a contactless communications system configured to conduct contactless transactions for payment; 
the contactless communications system including a memory configured to store payment information, including payment information related to an account, a balance, or a value; 
forming an outer chassis having an exterior surface defining an exterior shape that is sized and configured so as to be similar in size and shape to the real life object that lacks apparent value, but which outer chassis is not functional for the intended purpose of the real life object; 
providing an interior cavity within the outer chassis, the interior cavity being sized and dimensioned to retain the contactless communications system; and decorating the exterior surface so as to mimic the real life object that lacks apparent value to appear visually identical to the real life object but which does not function for the intended purpose of the real life object.

iii. a method of identifying a wireless communication device from a set of two or more items that have a substantially similar geometric shape, size, and appearance as recited in claim 16, comprising: 
providing a first item in the set of two or more items that is [[an]]a real life object that lacks apparent value and is functional for an intended purpose; 
providing a second item in the set of two or more items that is the wireless communication device that appears visually identical to the first item, but which is not functional for the intended purpose of the first item; 
providing the second item that is the wireless communication device with an outer chassis having an exterior surface defining an exterior shape that is sized and configured so as to be similar in size and shape to the first item that is the real life object that lacks apparent value; 
marking the exterior surface of the second item that is the wireless communication device with an indicia that is invisible to an unaided human eye; 
using eyewear configured to detect wavelengths of light that are generally not visible to the unaided human eye to identify the second item that is the wireless communication device from the first item that is the real life object that lacks apparent value when the first item and the second item are viewed together.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THIEN MINH LE whose telephone number is (571)272-2396. The examiner can normally be reached 6:30-5:00 PM M-Th..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Paik can be reached on 571-272-2404. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THIEN M LE/Primary Examiner, Art Unit 2887